DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 26 July 2022.  Claims 1 and 3-22 are currently pending of which claims 16-20 are withdrawn from consideration.  Claim 2 has been cancelled.  

Drawings
Acknowledgment is made to Applicant’s specification amendments received 26 July 2022.  The objections to the drawings presented in the Office Action of 22 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 26 July 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 22 April 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 11, 12, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. FR 2 692 880 to Bertaud et al. (Bertaud).
As to claims 1 and 11, Bertaud teaches an electrochemical dissolution system for dissolving raw metal materials, such as uranium, the system comprising an electrolyte bath container (1) having an inlet (20), an outlet (6) and a temperature control system (2/3/22), the container (1) holding an electrolyte solution, a liquid permeable anode (11) disposed within the container (1), a cathode electrode (7) surrounding the liquid permeable anode (11) and a power supply electrically connected to the liquid permeable anode electrode (at P/D) and the cathode electrode (at K) (Translation Pages 4 and 5; Figure 1).  Bertaud further teaches that the cathode electrode (7) is formed of blades surrounding the cylindrical liquid permeable anode (11) or formed from the walls of the cylindrical container, thus in a cylindrical configuration, and thus equidistantly on all sides (Translation Page 4).
As to claim 4, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the anode (11) is a basket shape anode (Translation Page 5). 
As to claim 6, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the apparatus comprises a metal raw material (21) submerged within the electrolyte bath and held by the liquid permeable anode (11) (Translation Page 5; Figure 1).
As to claim 7, Bertaud teaches the apparatus of claim 1.  The limitation “wherein the metal raw material comprises at least one of a nickel cathode, a nickel briquette, a cobalt cathode, and a cobalt briquette” is merely narrowing the functional limitation of “for dissolving raw metal materials”.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The apparatus of Bertaud would be capable of receiving any number of raw materials for dissolution in the anode basket.  
As to claim 8, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the liquid permeable basket comprises an openwork basket, thus considered to be an anode electrode body of a punched type (Translation Page 5).
As to claim 9, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the cathode comprises, for example, nickel (Translation Page 4).
As to claim 12, Bertaud teaches the apparatus of claim 11.  Bertaud further teaches that the electrolyte comprises an acid, hydrofluoric acid (Translation Page 3).
As to claim 14, Bertaud teaches the apparatus of claim 1.  The limitation of “wherein an acid concentration of the electrolyte solution is between about 1M and about 3M” is merely narrowing a functional limitation of “configured to hold an electrolyte solution”.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The apparatus of Bertaud is capable of holding any number of acid concentrations.  
As to claim 21, Bertaud teaches the apparatus of claim 1.  The limitation of “to operate at atmospheric pressure” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The apparatus of Bertaud is capable of performing the functional language of “operating at atmospheric pressure” (MPEP 2114).  Furthermore, Bertaud specifically teaches that a low electrolyte vapor pressure is desired (Translation Page 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertaud as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0319444 to Moskovchenko et al. (Moskovchenko).
As to claims 3 and 15, Bertaud teaches the apparatus of claim 1.  However, Bertaud fails to further teach that the apparatus comprises an agitator configured to agitate electrolyte within the bath container.  However, Moskovchenko also discusses the recovery of metal in electrolysis cells from solid metal in a basket and teaches that the cell container should comprise, for example, a magnetic stirring, for agitating the electrolytic solution and enhancing electrolysis (Paragraphs 0037 and 0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cell container of Astley with the addition of a magnetic stirring in order to agitate the electrolyte and enhance electrolysis as taught by Moskovchenko.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bertaud as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0091017 to Lam (Lam).
As to claim 10, Bertaud teaches the apparatus of claim 1.  However, Astley fails to further teach that the cathode is corrugated, sponged or embossed.  However, Lam also discusses the electrolytic recovery of metals (Abstract) and teaches that the use of a corrugated cathode allows for better control (Paragraph 0070).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathode of Bertaud with a corrugated cathode in order to allow for better control as taught by Lam. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bertaud.
As to claim 22, Bertaud teaches the apparatus of claim 1.  Bertaud is silent as to the specific size of the equidistant gap.  However, mere changes in size or proportion are not patentably significant (MPEP 2144.04 IV A).

Claims 1, 4, 6-8, 11-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,039,403 to Astley et al. (Astley) in view of US Patent Application Publication No. 2017/0009358 to Shin et al. (Shin) and further in view of US Patent Application Publication No. 2007/0158196 to Kang et al. (Kang).
As to claims 1 and 11, Astley teaches an electrochemical dissolution system for dissolving raw metal materials, such as uranium, the system comprising an electrolyte bath container (1), inherently having some type of inlet and outlet for receiving reactants and removing products, the container (1) holding an electrolyte solution, a liquid permeable anode (4) disposed within the container (1), a cathode electrode (7) surrounding the liquid permeable anode (4) (i.e. on both sides in alternating fashion) and a power supply electrically connected to the liquid permeable anode electrode and the cathode electrode (source of electricity) (Column 3, Line 34 to Column 5, Line 4; Figure 1).
However, Astley fails to teach that the anode and cathode are configured such that the cathode electrode surrounds the liquid permeable anode electrode equidistantly on all sides.  However, Kang also discusses the electrochemical dissolution system for dissolving raw material and depositing the metal material on the cathode, as in Astley, and teaches that it is preferable to provide the cathode as a plurality of cathodes concentrically located around the anode basket in order to maximize the available cathode surface (Paragraph 0026; Figure 1).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the anode and cathode configuration of Astley with a configuration wherein the cathode is formed of a plurality of individual elements concentrically surrounding the anode basket, thus equidistantly on all sides, in order to maximize the available cathode surface as taught by Kang.  
However, Astley further fails to further teach that the apparatus comprises a temperature control system.  However, Shin also discusses electrowinning of elements such as cobalt and teaches that the apparats should comprises a temperature control system to prevent the temperature of the cell from lowering (Paragraphs 0017 and 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Astley with a temperature control means in order to prevent temperatures of the cell from lowering as taught by Shin.  
As to claim 4, the combination of Astley, Kang and Shin teaches the apparatus of claim 1.  Astley further teaches that the anode is a basket shape anode (Column 3, Lines 49-62; Figure 2).
As to claim 6, the combination of Astley, Kang and Shin teaches the apparatus of claim 1.  Astley further teaches that the apparatus comprises a metal raw material submerged within the electrolyte bath and held by the liquid permeable anode (Column 3, Lines 49-62; Figure 2).
AS to claim 7, the combination of Astley, Kang and Shin teaches the apparatus of claim 6.  Astley further teaches that the metal raw material comprises small blocks, thus briquettes, or cobalt (Column 1, Lines 8-25; Column 3, Lines 49-62; Figure 2).
As to claim 8, the combination of Astley, Kang and Shin teaches the apparatus of claim 1. Astley further teaches that the liquid permeable anode electrode comprises an anode electrode body comprising a mesh type material (Column 3, Lines 49-62; Figure 2).
As to claims 12, 13 and 14, the combination of Astley, Kang and Shin teaches the apparatus of claim 1. Astley further teaches that the electrolyte comprises an acid, sulfuric acid, at approximately 1.32M (129 g/L) (Column 4, Lines 35-40).
As to claim 21, the combination of Astley, Kang and Shin teaches the apparatus of claim 1.  The limitation of “to operate at atmospheric pressure” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The apparatus of the combination is capable of performing the functional language of “operating at atmospheric pressure” (MPEP 2114).
As to claim 22, the combination of Astley, Kang and Shin teaches the apparatus of claim 1.  The combination is silent as to the specific size of the equidistant gap.  However, mere changes in size or proportion are not patentably significant (MPEP 2144.04 IV A).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Astley, Kang and Shin as applied to claim 1 above, and further in view of Moskovchenko.
As to claims 3 and 15, the combination of Astley, Kang and Shin teaches the apparatus of claim 1.  However, Astley fails to further teach that the apparatus comprises an agitator configured to agitate electrolyte within the bath container.  However, Moskovchenko also discusses the recovery of metal in electrolysis cells from solid metal in a basket and teaches that the cell container should comprise, for example, a magnetic stirring, for agitating the electrolytic solution and enhancing electrolysis (Paragraphs 0037 and 0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cell container of Astley with the addition of a magnetic stirring in order to agitate the electrolyte and enhance electrolysis as taught by Moskovchenko.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Astley, Kang and Shin as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0189953 to Wang et al. (Wang).
As to claim 5, the combination of Astley and Shin teaches the apparatus of claim 1.  Astley further teaches that the liquid permeable anode comprises titanium (Column 3, Lines 49-62).  However, Astley fails to further teach that the titanium is coated with iridium or platinum.  However, Wang also discusses anode baskets for housing impure cobalt metal for dissolution, as in Astley, and teaches that any material can be effectively utilized for the basket as long it is dimensionally stable/inert as an anode electrode under electrolysis conditions and teaches that titanium with an iridium oxide coating is effective (Paragraph 0030).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize iridium oxide coated titanium for the basket of Astley with the expectation of effectively forming the basket as taught by Wang.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Astley, Kang and Shin as applied to claim 1 above, and further in view of Lam.
As to claim 10, the combination of Astley, Kang and Shin teaches the apparatus of claim 1.  However, Astley fails to further teach that the cathode is corrugated, sponged or embossed.  However, Lam also discusses the electrolytic recovery of metals (Abstract) and teaches that the use of a corrugated cathode allows for better control (Paragraph 0070).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathode of Astley with a corrugated cathode in order to allow for better control as taught by Lam.  

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Applicants argue that Bertaud does not disclose that the cathode is located concentrically around the anode.  However, the Examiner disagrees. The Examiner maintains that the Applicant is too narrowly interpreting the disclosure of “blades” to mean large parallel plates.  The Examiner maintains that the housing is clearly disclosed as cylindrical as well as the anode basket being clearly disclosed as cylindrical (comprising an upper and lower disk).  Furthermore, it is clearly disclosed that that between the anode and cathode there is located a separator (5) for maintaining a separate gas space isolating the cathode produced gas from the anode space wherein it is clearly disclosed that this space is a single joined space via the inclusion of a single gas outlet (6).  The Examiner maintains that while other configurations could certainly be possible, the most clearly logical configuration is a plurality of blades that concentrically surround the anode basket and thus equidistantly surround the anode basket.  Furthermore, Bertaud clearly further discloses that the walls of the cylindrical housing itself can act as the cathode, which is explicitly described as cylindrical and thus also concentrically surrounding the anode basket and thus equidistantly surrounding the anode basket (Translation Pages 4 and 5; Figure 1).  
Applicants further argue that Astley fails to teach the amended claim limitation; however, as discussed above, the Examiner maintains that the amended claim limitation is rendered obvious by Kang.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2,913,378 to Dean et al. – teaching a fully concentric single cathode around an anode basket
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794